DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-15 is similar to that of the claimed limitations of copending  Application No. 16/724,494 as claimed in claims 1-16. Therefore, the claims are not patentably distinct from each other. 
The instant application:
1. A crystalline oxide film comprising: a first crystal axis; a second crystal axis; a metal oxide as a major component that comprises gallium; a first side; and a second side that is shorter than the first side, a linear thermal expansion coefficient of the first crystal axis; a linear thermal expansion coefficient of the second crystal axis that is larger than the linear thermal expansion coefficient of the firsts crystal axis; a direction of the first side; a direction of the first crystal axis that is parallel or substantially parallel to the 
8. The crystalline oxide film of claim 1, wherein the crystalline oxide film is a semiconductor film.  


2. The crystalline oxide film of claim 1, wherein the metal oxide includes a corundum structure.  



3. The crystalline oxide film of claim 1, wherein the metal oxide further includes indium, rhodium or iridium.  


4. The crystalline oxide film of claim 1, wherein the metal oxide further includes indium and/or aluminum.  

5. The crystalline oxide film of claim 1, wherein each of the first side and the second side is represented by a straight line.  

6. The crystalline oxide film of claim 1, wherein the crystalline oxide film includes a corundum structure, and a principal plane of the crystalline oxide film is an a-plane, an m-plane or an r-plane.  


7. The crystalline oxide film of claim 1, wherein the crystalline oxide film includes a corundum structure, a principal plane of the crystalline oxide film is a c-plane, and the crystalline oxide film has an off angle that is 0.20 or more.  


9. A semiconductor device comprising: the crystalline oxide film of claim 1.  



10. The semiconductor device of claim 9, wherein the semiconductor device is a power device.  

11. The semiconductor device of claim 9, wherein the semiconductor device is a power module, an inverter or a converter.  

12. The semiconductor device of claim 9, wherein the semiconductor device is a power card.  

13. The semiconductor device of claim 12, wherein the semiconductor device includes a first cooling device and a second cooling device, and wherein the first cooling device is provided on a first side of the crystalline oxide film via a first insulating member, and the second cooling device is provided on a second side of the crystalline oxide film via a second insulating member, and wherein the second side of the crystalline oxide film is opposite to the first side of the crystalline oxide film.  

14. The semiconductor device of claim 13, further comprising a first heat dissipation layer that is provided on the first side of the crystalline oxide film and a second heat dissipation layer that is provided on the second side of the crystalline oxide film, and wherein the first cooling device is provided on the first heat dissipation layer via the first insulating member, and the second cooling device is provided on the second heat dissipation layer via the second insulating member.  

15. A semiconductor system comprising: the semiconductor device of claim 9.  
Copending Application No. 16/724,494:
1. A crystalline oxide semiconductor comprising: a first crystal axis; a second crystal axis; a first side; a second side that is shorter than the first side; a linear thermal expansion coefficient of the first crystal axis; a linear thermal expansion coefficient of the second crystal axis that is larger than the linear thermal expansion coefficient of the first crystal axis; a direction of the first side; a direction of the first crystal axis that is parallel or substantially parallel to the direction of the first side; a direction of the 
2. The crystalline oxide semiconductor of claim 1, wherein the crystalline oxide semiconductor includes, as a major component, a metal oxide including gallium. 

 
3. The crystalline oxide semiconductor of claim 1, wherein the crystalline oxide semiconductor includes, as a major component, a metal oxide including a corundum structure.  

4. The crystalline oxide semiconductor of claim 3, wherein the metal oxide includes at least one metal selected from gallium, indium, rhodium and iridium.  

5. The crystalline oxide semiconductor of claim 3, wherein the metal oxide includes gallium, and indium and/or aluminum.  

6. The crystalline oxide semiconductor of claim 1, wherein each of the first side and the second side is represented by a straight line. 
 
8. The crystalline oxide semiconductor of claim 7, wherein the crystalline oxide semiconductor includes a corundum structure, and a principal plane of the crystalline oxide semiconductor is an a-plane, an m-plane or an r-plane.  

9. The crystalline oxide semiconductor of claim 7, wherein the crystalline oxide semiconductor includes a corundum structure, a principal plane of the crystalline oxide semiconductor is a c-plane, and the crystalline oxide semiconductor has an off angle that is 0.20 or more.  

10. A semiconductor device comprising: a semiconductor layer including the crystalline 

11. The semiconductor device of claim 10, wherein the semiconductor device is a power device.  

12. The semiconductor device of claim 10, wherein the semiconductor device is a power module, an inverter or a converter.  

13. The semiconductor device of claim 10, wherein the semiconductor device is a power card.  

14. The semiconductor device of claim 13, wherein the semiconductor device includes a first cooling device and a second cooling device, and wherein the first cooling device is provided on a first side of the semiconductor layer via a first insulating member, and the second cooling device is provided on a second side of the semiconductor layer via a second insulating member, and wherein the second side of the semiconductor layer is opposite to the first side of the semiconductor layer.  


15. The semiconductor device of claim 14, further comprising a first heat dissipation layer that is provided on the first side of the semiconductor layer and a second heat dissipation layer that is provided on the second side of the semiconductor layer, and wherein the first cooling device is provided on the first heat dissipation layer via the first insulating member, and the second cooling device is provided on the second heat dissipation layer via the second insulating member.  

16. A semiconductor system comprising: the semiconductor device of claim 10.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure ISA (US 2018/0204884) and Nakamura et al. (US 2017/0069664) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 21, 2021